 ARROW LINE, INC./COACH USA 1The Arrow Line, Inc./Coach USA and the Amalga-mated Transit Union Local 1342. Case. 34ŒCAŒ9388 August 21, 2003 DECISION AND ORDER BY MEMBERS SCHAUMBER, WALSH, AND ACOSTA  On June 14, 2001, Administrative Law Judge Michael A. Marcionese issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and record in light of the exceptions and briefs, and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. The complaint alleges that the Arrow Line, Inc. (the Respondent) failed to properly calculate vacation pay for its mechanics and cleaners under its 1999 collective-bargaining agreement and that this failure constitutes a midterm modification in violation of Sections 8(a)(5) and (1) and 8(d).  In adopting the judge™s dismissal of the complaint under Section 10(b), we find the following facts to be particularly significant.  The Respondent has paid its nondriver employees (i.e., mechanics and clean-ers) vacation pay on the basis of 40 hours per week since 1989 when the Respondent acquired the company from another bus line.  Although the parties™ 1996 agreement increased vacation pay from 40 to 50 hours, the Respon-dent viewed the increase as applicable only to drivers, who generally worked 10 more hours a week than Re-spondent™s nondriver employees.  Accordingly, during the term of the 1996 agreement, the Respondent adhered to its longstanding practice of calculating vacation benefits for its mechanics and cleaners on the basis of a 40-hour week.  The Respondent continued to adhere to this prac-tice under its 1999 agreement, which also called for pay-ing vacation benefits on the basis of a 50-hour week.  No employee or union representative complained about this practice during the term of the 1996 agreement or ad-dressed it in any way during negotiation of the 1999 agreement.  Moreover, the local union president received vacation pay on the basis of 40 hours per week through-out the period covered by the 1996 and 1999 agreements.  Under these circumstances, the Union had clear and un-equivocal notice of the Respondent™s vacation pay prac-tice long before February 23, 2000, the beginning of the applicable Section 10(b) period.  We agree with the judge that this case is akin to Conti-nental Oil Co., 194 NLRB 126 (1971).1  In that case, the employer implemented a method of allocating overtime, which allegedly violated its collective-bargaining agree-ment, more than 6 months before the filing of the charge.  The employer continued to follow this same method dur-ing the 10(b) period.  The Board found that the em-ployer™s mere adherence to its method of allocating over-time established outside the 10(b) period could not con-stitute a midterm modification within the 10(b) period.  The Board therefore dismissed the complaint as time-barred.  Similarly, here, the Respondent™s conduct during the 10(b) period was identical to its decade-long practice.  There is no allegation of a new change in the Respon-dent™s method of calculating vacation pay during the relevant 10(b) period.2  Therefore, the complaint is time-barred under Section 10(b).                                                            1 We respectfully find our dissenting colleague™s attempt to distin-guish Continental Oil Co. on the basis that the complaint in that case alleged a ﬁchange in methodﬂ of allocating overtime, rather than ﬁsepa-rate and distinct allegedly unlawful individual assignments of over-timeﬂ to be unavailing.  To the contrary, in that case the General Coun-sel argued that the complaint was not barred under Sec. 10(b) because the employer applied its interpretation of the contract during the 6 months prior to the filing of the charge.  The Board disagreed and adopted the administrative law judge™s finding that: [t]he application of the Company™s view is not in itself a ﬁchange.ﬂ  In order to establish a ﬁchangeﬂ, the General Counsel would have to go back to 1964, long before the period permissible under Section 10(b).  Whether or not Respondent™s method of al-locating overtime violates the terms of the contract, it is clear that Respondent has not changed its method of doing so since No-vember 20, 1968, the beginning of the Section 10(b) period.   Id. at 129.  Accordingly, the Board explicitly found that ﬁ[t]o the extent that any of the actions taken by Respondent within 6 months of the filing of the charge could be construed as a new or independent act, there has not been shown such a departure from the established method of allocating overtime as would constitute unilateral action which vio-lates Section 8(a)(5).ﬂ  Id. at 126.  In other words, it is the alleged change itself that constitutes the violation.  Thus, merely adhering to a method of calculating vacation pay established outside the 10(b) period does not constitute an actionable unilateral change. In the present case, it likewise is the alleged change in the Respon-dent™s method of calculating vacation pay that originally may have given rise to an unfair labor practice.  That change, however, took place outside the relevant Sec. 10(b) period.  Here, as in Continental Oil, no change took place after that one act.  As our dissenting colleague con-cedes, the act of inadvertently leaving the vacation benefits out of the contract took place far before the relevant statutory limit.  The Respon-dent™s continued application of this method for payment of vacation pay does not give rise to a continuing violation here, just like the analo-gous situation did not give rise to a continuing violation in Continental Oil.  Our dissenting colleague™s reliance on Farmingdale Iron Works, 249 NLRB 98 (1980), does not change this. 2 See also Park Inn Home for Adults, 293 NLRB 1082 (1989) (hold-ing that Sec. 10(b) barred a finding that an employer violated the Act by failing to make contributions to benefit funds where the charge was filed more than 6 months after the expiration of the applicable collec-tive-bargaining agreement that initially created the allegedly breached 340 NLRB No. 5  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge, and 
the complaint is dismissed. 
 MEMBER WALSH, dissenting. 
The Respondent has continuously failed to pay its me-
chanics and cleaners their full contractual vacation pay 
since 1996.  The complaint alleges that this failure since 
on or about February 15, 2000, has been without the Un-
ion™s consent and that it constitutes a midterm modifica-
tion of the collective-bargaining agreement in violation 
of Sections 8(a)(5) and (1) and 8(d) of the Act.
1  The 
complaint is not time-barred under Section 10(b) of the 

Act.2  Thus, my colleagues have erred in dismissing the 
complaint on 10(b) grounds. 
I. FACTS 
The parties have had successive collective-bargaining 
agreements since 1989, covering all full-time busdrivers 
(drivers), mechanics, and wash
ers (cleaners). (The current 
agreement is for January 19, 1999, through January 18, 
2004.) Until January 1996, the agreements provided that 
the Respondent would pay all unit employees 40 hours™ 

pay for each week of their 
vacation.  In the 1996 collec-

tive-bargaining agreement, the parties negotiated an in-
crease in the weekly amount of vacation pay, from 40 
hours to 50 hours. Thus, starting in January 1996 and con-
tinuing to the present, the 
collective-bargaining agree-ments have provided that the Respondent would pay ﬁall 

employees covered by this ag
reementﬂ (without reference 
to specific job classification)
 50 hours™ pay for each week of their vacation. In practice, however, the Respondent 
continued to pay its mechanics and cleaners only 40 hours™ 
pay per week of vacation, while paying its drivers the con-
tractually specified 50 hours™ pay. Local Union President 
Holiner Miliner was one of the cleaners who received only 
40 hours™ pay for vacation during this time. 
                                                                                            
                                                           
obligation and more than 6 months after the union learned of the em-
ployer™s action). 
1 Under Sec. 8(d) of the Act, no 
party to a collective-bargaining 
agreement can be compelled to discuss or agree to a midterm modifica-
tion of a collective-bargaining agreement, and, accordingly, a proposed 
modification can be implemented only 
if the other party™s consent is 
first obtained.  
Abbey Medical/Abbey Rents, 264 NLRB 969 fn. 1 
(1982), enfd. mem. 709 F.2d 1514 (9th Cir. 1983). 
2 Sec. 10(b) of the Act provides in 
pertinent part that ﬁno complaint 
shall issue based upon any unfair labor practice occurring more than six 
months prior to the filing of the ch
arge with the Board and the service 
of a copy  thereof  upon  the person against whom such charge is 
made.ﬂ 
The charge was filed on August 11, 2000.  The judge found that a 
copy of the charge was served on 
the Respondent by fax and regular 
mail on August 22, 2001, and there are no exceptions to that finding. 
Nobody, however, complained about the Respondent™s 
failure to pay the mechanic
s and cleaners the contractu-
ally specified 50 hours™ pay for vacation until June 16, 
2000,
3 when cleaner Jose Rodriquez, who had recently 
read the collective-bargaining agreement, complained to 
the Respondent that he had received only 40 hours in-
stead of 50 hours of vaca
tion pay for his recently com-
pleted 1-week vacation. Rath
er than pay Rodriquez the 
additional 10 hours of vacatio
n pay called for in the col-lective-bargaining agreement, the Respondent instead 
sent notices dated June 19 to
 all mechanics and cleaners, 
with a copy to the Union, stating: 
 Upon reviewing the Union Contract we have no-
ticed that the section for 
VACATION BENEFITS 
HAS BEEN INADVERTENTLY LEFT OUT OF THE 
CONTRACT.[4] We apologize for any inconvenience 
this may have caused.  
VACATION
 benefits for me-
chanics and cleaners is [sic.] as follows: [40 hours of 

pay per week]. [Emphases in original.] 
 The Union filed the instant unfair labor practice charge 
on August 11. The complaint issued on October 25.  The 
complaint alleges in pertinent part that since on or about 
February 15 the Respondent has failed to continue in 
effect the contractual vacation benefit provisions, by uni-
laterally changing vacation benefits for the mechanics 
and cleaners, without obtaining the Union™s consent and 
without providing the Union with prior notice and an 
opportunity to bargain about the change, in violation of 
Sections 8(a)(5) and (1) and 8(d) of the Act. 
The Respondent™s answer to the complaint asserts in 
pertinent part that the unfair labor practice charge is 
time-barred by Section 10(b).
5II. ANALYSIS AND CONCLUSION 
The General Counsel has structured the complaint to 
comply with the requirements of Section 10(b) by limit-
ing the chronological extent of the alleged unlawful ac-
tivity to only that which occurred since on or about Feb-
ruary 15Ši.e., within about 6 months prior to the August 
22 service of the charge on the Respondent. Neverthe-
less, the judge has recommended that the complaint be 
dismissed on 10(b) grounds, and my colleagues have 
erroneously adopted that recommendation. 
 3 All the following dates are 2000 unless otherwise stated. 
4 This was false. Vacation benefits 
are set out, in full, in art. G3, 
VACATIONS, of the 1999Œ2004 collective-bargaining agreement. 
5 The Respondent™s reference to 
the charge, rather than the com-
plaint, in its 10(b) affirm
ative defense appears to have been inadvertent.  
As seen, Sec. 10(b) may be invoked as an affirmative defense to act as 
a bar to the issuance of certain comp
laints, or particular allegations 
within a complaint, but it does not act
 as a bar to the filing of unfair 
labor practice charges themselves.    
 ARROW LINE, INC./COACH USA 3For the reasons discussed below, I find that in continu-
ously failing to pay mechanics and cleaners their contrac-
tual 50 hours per week vacation pay, without obtaining 
the Union™s consent, the Re
spondent has effected mid-
term modifications of the collective-bargaining agree-
ment resulting in a series of 
continuing or recurring sepa-
rate and distinct violations of Sections 8(a)(5) and (1) 
and 8(d) of the Act.  Litigation of any instances of such 
alleged misconduct occurring within the 6-month period 
prior to the August 22 servi
ce of the charge on the Re-
spondent is not barred by Section 10(b). 
A. Governing Principles 
The procedural issue before us is primarily controlled 
by 
Farmingdale Iron Works
, 249 NLRB 98 (1980), enfd. 
mem. 661 F.2d 910 (2d Cir. 1981), and 
King Manor 
Care Center
, 308 NLRB 884 (1992).  Under 
Farming-
dale
, each failure during the term of an existing collec-
tive-bargaining agreement to pay contractually required 
periodic benefit fund payments within the 10(b) period 
constitutes a separate and distinct violation of Section 
8(a)(5) and (1) of the Act. See 
Chemung Contracting 
Corp.
, 291 NLRB 773 (1988), citing 
Farmingdale
.  Under 
King Manor
, it is unnecessary to consider when, 
if ever, the Union had clear 
and unequivocal notice that 
the Respondent would not abide by its contractual obli-
gation to pay 50 hours™ vacation pay to the mechanics 
and cleaners. Where, as here, the charge was filed during 

the life of the collective-ba
rgaining agreement, every 
failure to pay contractual vacation pay triggers a new 

limitations period and a charge is timely filed with re-
spect to any such failure without regard to earlier failures 
to pay. Each failure to pay contractual vacation pay con-
stitutes a separate and discrete violation independent of 
the evidence that may support earlier violations.  Inas-
much as the instant case does not involve an alleged re-

pudiation of the entire agreement but only an unlawful 
midterm modification of a particular provision, the con-
tinuing violation doctrine is applicable.  Therefore, the 
charge filed on August 11 and served on August 22 is 
timely with respect to any failures to pay contractual 
vacation pay on or after February 22, 6 months prior to 
service of the charge. 308 NLRB at 887.
6Like the instant case, 
Farmingdale
 involved a charge 
filed during the term of an existing collective-bargaining 

agreement. It alleged the cessation of contractually re-
                                                          
 6 The instant complaint allege
s unlawful conduct beginning on or 
about February 15, within 6 months prior to the August 11 filing of the 
charge, rather than on or about Febr
uary 22, within 6 months prior to 
the August 22 service of the charge on the Respondent.  This is a minor 
and insubstantial error not involving 
a material issue. The Respondent 
would not be prejudiced by a finding 
of a violation a mere 7 days later 
than that alleged.  King Manor, supra, 308 NLRB at 887.  
quired periodic benefit fund payments.  Although the 
initial failure to make payments occurred more than 6 
months before the charge was filed, the Board held that 
each failure to make the co
ntractually required monthly 
benefit fund payments constituted a separate and distinct 
violation of the Respondent™s bargaining obligation.  
Because the contract was s
till running, the Board found that General Counsel did not need to reach beyond the 
10(b) period for evidence to 
support the charge; the al-
leged separate and distinct contract violations were prov-
able by events occurring within 6 months of the filing of 
the charge.   While concluding that Section 10(b) pre-
cluded any remedy for the failure to make payments 
out-
side the 6-month period preceding the charge, the Board 
nevertheless concluded that an unfair labor practice find-
ing was not time-barred in its entirety:  
 The Board previously has 
considered the applica-
tion of Section 10(b) to the unilateral discontinu-
ance, in the face of a barg
aining obligation, of bene-
fits that formerly were granted on a periodic basis. 
Thus, the Board has held that each denial of a merit 
increase to employees whos
e evaluations previously 
would have entitled them to such an increase consti-
tuted a separate and distinct violation of the Act 
which could be remedied upon the filing of a charge 
within 6 months after the denial of that particular in-
crease. The Board further has held that the unilateral 
decision to discontinue making benefit fund contri-
butions, like the failure to make periodic wage in-

creases, constitutes a viola
tion of Section 8(a)(5) of 
the Act. Accordingly, we conclude that each failure 
to make the contractually required monthly benefit 
fund payments constituted a separate and distinct 
violation of Respondent™s bargaining obligation and, 
therefore, that any benefit fund payment [within the 
10(b) period] is subject to the Board™s remedial pow-
ers. [249 NLRB at 99; footnotes omitted.] 
B. Application of Governing Principles 
The principles set out in 
Farmingdale
, Chemung
, and 
King Manor
 are fully applicable here.  The Respondent 
has apparently never paid the mechanics and cleaners the 
50 hours per week vacation pay expressly owed to them 
(all employees) under the express terms of the vacation 

provisions of the parties™ collective-bargaining agree-
ments.  Each time it failed to do so, it failed to comply 
with the terms of the agreemen
t. Each such failure could 
be alleged as a separate and distinct violation.  The com-
plaint alleges as unlawful, however, essentially only 
those failures to abide by the contract during the 6-month 

10(b) period prior to the August 22 service of the charge 
on the Respondent.  Under the above precedents, the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 4 complaint is therefore not ba
rred by Section 10(b), and 
my colleagues have erred in dismissing the complaint on 
10(b) grounds. 
C. Inapplicable Cases 
My colleagues adopt the judge™s reliance on 
Continen-
tal Oil Co.
, 194 NLRB 126 (1971), which was decided 9 
years before Farmingdale
.  Continental Oil
 is inapposite 
and any reliance on it in this context is thus misplaced.  
The complaint there alleged th
at the employer violated 
Section 8(a)(5) and (1) by unilaterally 
changing the 
method
 for distributing overtime, despite the terms of an 
existing collective-bargaining 
agreement prescribing the 
method for doing so.  The Board found that the alleged 
unilateral 
change in method
 was effectuated more than 6 
months prior to the filing of the charge, and that the alle-
gation was therefore barred by Section 10(b).  The Board 
clearly demonstrated its focu
s on the allegedly unlawful 
change in method for distributing overtime rather than on 
separate and distinct allegedly unlawful individual as-
signments of overtime:  
 To the extent that any of the actions taken by Re-
spondent within 6 months of the filing of the charge 
could be construed as a new or independent act, 
there has not been shown such a departure from the 
established 
method of allocating overtime
 as would 
constitute unilateral action that violates Section 
8(a)(5). [194 NLRB at 126; emphasis supplied.] 
 Indeed, the Board distinguished 
Continental Oil
 in 
Farmingdale
 itself, noting that the employer™s adherence 
in 
Continental Oil
 to 
a method
 of calculating overtime 
that was established more than 6 months before the filing 
of the complaint did not constitute a unilateral change 
within the 10(b) period and (unlike the alleged violations 
in 
Farmingdale
) was therefore not a continuing violation 
within the 10(b) period.  249 NLRB at 99 fn. 7.  
Similarly, the Board expressly found 
Continental Oil
 ﬁdistinguishable and not on pointﬂ in 
Abbey Medi-
cal/Abbey Rents
, supra, where the Board directly applied 
Farmingdale
 in finding that there was no 10(b) bar to 
allegations of failures to make contractually mandated 
fringe benefit fund contributions 
during
 the 10(b) period.  
The Board found, by way of comparison, that the em-
ployer in 
Continental Oil
 had ﬁmerely adhered to a 
method of calculating overtime established more than 6 

months before the filing of the charge.ﬂ 264 NLRB at 
975.  
The majority also relies on 
Park Inn Home for Adults
, 293 NLRB 1082 (1989).  That 
case is also fundamentally 

inapposite, and reliance on it here is thus misplaced. In 
Park Home
, the complaint alleged, and the judge found, 
that the respondent violated S
ection 8(a)(5), (3), and (1) 
by failing since March 11, 1978 (6 months prior to the 
filing of the charge), to make contributions to the union™s 
employee benefit funds. In finding these violations, the 
judge rejected the respondent™
s argument that the allega-
tions were time-barred because
 it had ceased contributing 
to the funds before the 6-month limitations period in Sec-
tion 10(b). The judge relied on 
Farmingdale
, supra, to 
find that each failure to make the required payments 
within the 10(b) period was a separate actionable viola-
tion. 
The Board reversed the judge. It noted that subsequent 
to the issuance of the judge™s decision, the Board had 

issued Chemung Contracting Corp.
, supra, in which the 
Board considered the application of 
Farmingdale
 to cases like Park Home, involving a charge of a unilateral 
change that is filed more than 6 months after expiration 
of the applicable collective-
bargaining agreement that 
initially created the allegedly breached obligation. 
Che-
mung
 held that Section 10(b) bars a finding that an em-
ployer has violated the Act by failing to make contribu-
tions after the relevant coll
ective-bargaining agreement 
has expired, when the charge is filed more than 6 months 
after expiration of the contract and the union had notice 
of the failure prior to the 10(b) period.  Accordingly, 
applying 
Chemung
 rather than 
Farmingdale
, the Board 
dismissed the allegations in question in 
Park Home
.  Park Home is therefore fundamentally inapposite to 
the instant circumstances. Unlike in the instant case, 
where the August 11, 2000 un
fair labor practice charge 
was filed and served on the Respondent 
during
 the term 
of the 1999Œ2004 collective-bargaining agreement (thus 

invoking the principles of 
Farmingdale
), the September 
11, 1978 charge in 
Park Home
 was not filed until almost 
2 years
 after the October 31, 1976 expiration of the col-
lective-bargaining agreement 
(thus invoking the princi-
ples of 
Chemung
). D. Conclusion 
Based on all of the above considerations, I would not 
dismiss the complaint on 10(b) grounds. 
 Darryl Hale, Esq., 
for the General Counsel.
 Peter A. Janus, Esq. (Siege
l, O™Connor, Schiff & Zangari, 
P.C.), for the Respondent. 
DECISION STATEMENT OF THE CASE 
MICHAEL A. MARCIONESE, Ad
ministrative Law Judge. I 
heard this case in Hartford,
 Connecticut, on March 8 and 9, 
2001. The unfair labor practice ch
arge was filed by the Amal-
gamated Transit Union Local 1342 (the Union) on August 11 
and on October 25, 2000, the complaint and notice of hearing 
issued. The complaint alleges that the Respondent, the Arrow 
Line, Inc./Coach USA (the Respondent), has unilaterally 
 ARROW LINE, INC./COACH USA 5changed the vacation benefits of its union-represented mechan-
ics and washers since on or about February 15, 2000.
1 This conduct is alleged to be an unl
awful midterm modification of 
the collective-bargaining agre
ement between the Respondent and the Union, under Sections 8(a)(1) and (5), and 8(d) of the 

Act, and a unilateral change, wi
thout notice and an opportunity 
to bargain, in violation of Section 8(a)(1) and (5). The Respon-

dent filed its answer to the complaint on November 8, denying 
the unfair labor practice allegati
ons and raising several affirma-tive defenses. Specifically, the 
Respondent asserted that the 
complaint was time-barred by Section 10(b) of the Act; that any 
alleged unilateral change had been
 ratified by the Union; that 
the Union was estopped from alleging any unilateral change by 
its acceptance or acquiescence in the Res
pondent™s past prac-tice of calculating vacation benefits; and that the Union waived 

any claims it had against the Re
spondent™s practice of calculat-ing vacation benefits. 
On the entire record, including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Respondent, I make the follow-
ing FINDINGS OF FACT 
I. JURISDICTION The Respondent, a corporation w
ith an office and place of 
business in Waterford, Connecticut, is engaged in the interstate 
and intrastate transportation 
of passengers. The Respondent 
annually derives gro
ss revenues in excess of $50,000 from its 
interstate transportation business,
 and performs services valued 
in excess of $50,000 in States other than the State of Connecti-
cut. The Respondent admits and I 
find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that th
e Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. 
Facts
2The Union has represented a unit 
of bus drivers, mechanics, 
and washers3 at the Waterford facility for many years. When 
the Respondent acquired this 
facility in January 1989 from 
Savin Bros. Bus Lines, it recogni
zed the Union and adopted the existing collective-bargaining ag
reement with minor changes. 
The parties have negotiate
d a succession of collective-
bargaining agreements over the years since 1989, with the cur-

rent one in effect for the period January 19, 1999, through 
January 18, 2004. All of the contracts have contained a provi-
sion for vacation benefits for unit employees. From 1989 until 
January 1999, the contracts cont
ained two-tier vacation bene-
fits, one for employees hired before the January 19, 1989 ac-
quisition by the Respondent, and one for those hired after that 
                                                          
 1 All dates are in 2000 unless otherwise indicated. 
2 The facts are largely undisputed. An
y factual disputes that are criti-
cal to resolution of the issues here 
will be discussed in the next section of this decision. 
3 The contract also refers to washer
s as cleaners. This latter term was 
the one used by the parties at the hearing and will be used in this deci-
sion to refer to those employees who clean the buses. 
date. The pre-1989 employees ha
d the option of receiving vaca-
tion pay on a mileage or hourly basis whereas those employees 

hired since the Respondent took over the business received 
vacation pay on an hourly basis. As
 part of the negotiations for 
the current agreement, the parties agreed to eliminate the two 
tiers so that all employees 
would now receive vacation pay 
based on their hourly rate. The dispute which led to the filing of 
the instant charge involves the number of hours the Respondent 
uses to calculate the weekly vacation pay for the mechanics and 
cleaners in the unit. 
It is undisputed that all unit 
employees who were hired after 
January 19, 1989, whether a driver, a mechanic, or a cleaner, 
received 40 hours™ pay for a we
ek of vacation from 1989 until 
the January 19, 1996 effective date
 of the immediately preced-
ing contract. In the 1996 agreemen
t, the parties negotiated an 
increase in the weekly amount of vacation pay from 40 hours to 
50 hours. The parties disagree whether this increase applied to 
all second-tier employees or only drivers. The vacation provi-
sion that appears in the 1996 c
ontract reads as follows: 
VACATIONS
 ARTICLE G 3 Section 7. All employees covered by this agreement 
receive vacation with pay out
lined in the following sched-
ule. Vacations will commence on Friday. 
Vacation schedule for employees hired prior to 
01/19/89  Seniority of   Number of weeks
  One Year    1 
Two years    2 
Seven Years    3 
Fifteen Years    4 
Twenty Five Years   5 
 Vacation pay for regular spare board operators will be 
1500 miles per week based on his or her prevailing mile-
age rate. A regular run operator will receive pay based on 
what his/her regular run would pay as long as the regular 
run operator has operated a regular run for the preceding 
four (4) months. Vacations [sic] schedule for employees hired after 
1/19/89:     Number of 
Seniority of   weeks  Hours of Pay 
 One Year  1 Week          50 
Two Years  2 Weeks        100 
Seven Years  3 Weeks        150 
Fifteen Years  4 Weeks        200 
Twenty Five Years 5 Weeks        250 
 There is no dispute that, during 
the term of the 1996 contract, 
the Respondent continued to pay 
mechanics and cleaners vaca-tion pay based on 40 hours per week, rather than the 50-hour 
week set forth in the agreement. There is also no dispute that no 
employee or representative from the Union complained or pro-
tested, during the term of the 1996 contract, that the mechanics 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 6 and cleaners were not receiving the 50 hours per week vacation 
pay set forth in the contract. 
In October 1998, the Respondent™s president, Raynald Du-
puis, contacted the Union™s business agent, Garfield Rucker, 
and asked to open negotiations
 early for a new contract.
4 Du-puis testified that he wanted early negotiations because the 

Waterford employees were fall
ing behind employees at the 
Respondent™s other divisions in terms of their wages and bene-
fits.5  According to Dupuis, the Respondent has had a policy of 
equalizing wages and benefits at
 its three divisions to avoid dissension within the company. A comparison of the 1996 and 
1999 contracts in evidence shows that, in fact, the parties nego-
tiated substantial increases in wages for both drivers and non-drivers in the 1999 agreement.  
The parties commenced negotia
tions in mid-October 1998 
and reached agreement on the current contract in about 3 
months. Richard Murphy, its Inte
rnational representative, and 
the Local Union™s executive board, which included Business 
Agent Rucker and Local President Holiner Miliner, represented 
the Union in these negotiations. Miliner, a cleaner in the Water-
ford facility, was the only member of the executive board who 
was employed by the Respondent in a nondriving position. 
Dupuis and Colin Johnson, the ge
neral manager of the Water-
ford facility, represented the Respondent.
6 Johnson and Murphy 
were the chief spokespersons 
for their respective parties. 
The only change negotiated with respect to the above-
vacation provision was eliminati
on of the two-tier system and 
the language relating to the mileage-based vacation benefits 
applicable to the top tier.
7 At the time, the top-tier vacation 
schedule applied to only one employee, a driver.
8 There is no 
dispute that the Union proposed 
this change and that the Re-
spondent readily agreed. Although 
there is some dispute as to 
what was said at the time, there is no dispute that the discussion 
was very brief and that there wa
s no separate discussion regard-
ing vacation benefits for mechanics and cleaners. The contract 

that resulted from these negotiations contained the following 

vacation provision at ar
ticle G 3, section 7:                                                            
                                                           
4 The 1996 collective-bargaining agre
ement was not due to expire 
until January 18, 2000. 
5 The Respondent operates three facilities in Connecticut, all union-
ized. 6 Donna Kitlinski, who preceded Johnson as the general manager in 
Waterford, was also present for one or more sessions in late 1998. 
Johnson started working as the general manager in October 1998 and 
Kitlinski retired in December 1998
. Kitlinski was on sick leave for much of the transition period. 
7 The parties also agreed to eliminate a similar two-tier wage sched-
ule and mileage-based pay for all dr
ivers. Under the 1999 contract, all 
unit employees receive an hourly rate of pay. 
8 Kitlinski, who worked for Savin Bros. until 1989 and had been the 
Waterford general manager since th
e Respondent acquired the facility 
that year, testified that there was at least one garage employee in the 
unit, Norm Matthieu, who had a seni
ority date before January 19, 1989. 
The Respondent™s payroll records in evidence show that Matthieu, an 
active employee at the time of the hearing, received vacation pay dur-
ing the 1996 contract based on a 40-hour week.  
Section 7. All employees covered by this agreement 
receive vacation with pay out
lined in the following sched-
ule. Vacations will commence on Friday. 
    Number 
Seniority of
  of weeks
  Hours of Pay
  One Year  1 Week          50 
Two Years  2 Weeks        100 
Seven Years  3 Weeks        150 
Fifteen Years  4 Weeks        200 
Twenty Five Years 5 Weeks        250 
 The Respondent drafted the final agreement that contained 
this language. In March 1999, Johnson met with the Union™s 
executive board in a conference room at the Waterford facility 
to sign the agreement. He signed on behalf of the Respondent 
and Miliner and Rucker signed on behalf of the Union. The 
signed contract was then sent to
 Dupuis at his office in East 
Hartford, Connecticut, where he added his signature. Dupuis 
and Johnson admitted reading the language in article G 3, sec-
tion 7 before signing the agreement. 
There is no dispute that from January 1999 until June 2000 
the Respondent continued to pay 
mechanics and cleaners vaca-tion pay on the basis of a 40-hour week, notwithstanding the 
language quoted above. There is also no dispute that, prior to 
June 16, no employee or representative from the Union, includ-
ing Miliner, ever complained or protested that the mechanics 
and cleaners were not receiving the 50 hours per week vacation 
pay set forth in the contract. 
On June 16, Jose Rodriquez, a cleaner in the unit who has 
since become the Union™s steward, received his pay for the 1-
week vacation he took June 2Œ8. Coincidentally, he happened 
to have recently read the collective-bargaining agreement dur-
ing a slow period at work. When he received his check with 40 
hours™ pay, he recalled having seen the contract™s vacation 
clause that said, ﬁall employees covered by this agreement re-

ceiveﬂ 50 hours™ pay per week of vacation. Rodriquez brought 
his check and the contract to 
his supervisor, James Sardinha, 
and inquired why he didn™t get the 50 hours called for in the 
contract. According to Rodriquez, Sardinha read the contract 
clause and told Rodriquez that he would discuss it with Cindy, 
who handles payroll, and get back
 to him. Sardinha later told 
Rodriquez that he had talked to Cindy and that Rodriquez 
would be getting his money in the next check.
9 On the same day, Rodriquez signed his timesheet for the week ending June 

15, adding a note about the additional vacation pay he believed 
he was owed and attaching a copy of the contract™s vacation 
provision. There is no dispute th
at Sardinha submitted this ma-
terial to payroll. Johnson and Dupuis admitted being aware of 

Rodriquez request for the 50 hours vacation pay in mid-June.  
Rodriquez testified that when he got his next paycheck, he 
did not get the additional vacation pay. Instead, he and the other 
mechanics and cleaners in Waterford received the following 
 9 Sardinha acknowledged having a conversation with Rodriquez 
about his vacation pay in June. According to Sardinha, he merely told 
Rodriquez, ﬁ[I]f Arrow Line owes 
you the money, you will get it. If 
they don™t, you won™t.ﬂ 
 ARROW LINE, INC./COACH USA 7notice from Kathy Morin, director of human resources, dated 
June 19:  Upon reviewing the Union Contract
 we have noticed that the 
section for 
VACATION BENEFITS HAS BEEN INAD-
VERTENTLY LEFT OUT OF THE CONTRACT
. We 
apologize for any inconvenience this may have caused. 
VACATION benefits for mechanics and cleaners is as fol-
lows: 
    
Numbers 
Seniority of
  o
f Weeks 
 Hours of Pay 
 One year  1 week          40 
Two years  2 weeks          80 
Seven years  3 weeks        120 
Fifteen years  4 weeks        160 
Twenty Five years 5 weeks        200 
 The notice indicates that a copy was sent to the Union. Morin 
testified that, either the day before or the same morning that the 
notices were sent with the paychecks to Waterford, she mailed 
a copy of the notice to Rucker at a residence address she ob-
tained from the payroll administrator. Rucker acknowledged 
receiving a copy of this notice, but could not recall whether he 
received it from the Respondent or
 one of the employees. Ac-
cording to Rucker, Rodriquez™ complaint and this notice were 
the first indication he had that the Respondent was not paying 
mechanics and cleaners 50 hours per week of vacation. Al-
though Rucker had previously worked for the Respondent as a 
bus driver in the unit, he has worked for another employer since 
1997. Miliner, the Local president and a member of the Union™s 
negotiating committee who signed the contract on behalf of the 
Union, worked as a cleaner in the unit at Waterford. It appears 
from the Respondent™s payroll reco
rds that he received vacation 
pay during the term of the 1996 and 1999 contracts based on a 

40-hour week. He did not testify at the hearing and his absence 
was never explained. 
It is undisputed that there were no discussions between the 
Respondent and the Union regarding the subject of vacation 
benefits for mechanics and cleaners outside of negotiations for 
the 1996 and 1999 collective-barg
aining agreements. As noted 
previously, the discussions rega
rding vacation benefits during 
negotiations were general in natu
re and did not focus on drivers 
vs. nondrivers. The Respondent™s 
witnesses did concede at the 
hearing that the schedule of vacation benefits for mechanics 
and cleaners contained in Morin™s June 19 notice had not ex-
isted in this format before J
une 19, although this schedule re-
flected the Respondent™s actual
 practice since 1989 when it 
acquired the facility. 
B. Analysis The General Counsel alleges that the Respondent™s failure to 
pay the mechanics and cleaners in the Waterford unit vacation 
benefits based on a 50-hour week constituted a midterm modi-
fication of the collective-bargai
ning agreement in violation of 
Section 8(a)(1) (5) and 8(d) of the Act. The plain language of 
the 1999 contract, quoted above, sa
ys that ﬁall employees cov-
ered by the agreementﬂ receive vacation with pay in accordance 
with the published schedule. That schedule is based on a 50-
hour week. Because the mechanics and cleaners are expressly 

covered by the agreement, the Re
spondent™s failure to pay them 
in accordance with that schedule would seem to be a clear 

modification of the contract. Because there is no evidence that 
the Respondent ever obtained the 
Union™s consent to its differ-ent treatment of the mechanics™ and cleaners™ vacation pay, an 

unfair labor practice finding woul
d seem inescapable. The Re-
spondent argues, to the contrary, th
at the contract doesn™t really 
mean what it says. The parties 
understood that ﬁall employeesﬂ 
actually means drivers. According to the Respondent, the me-
chanics and cleaners have always received vacation based on a 
40-hour week, even after the parties negotiated an increase to 
50 hours in the 1996 contract. That increase, according to the 
Respondent, was based on the fact that drivers typically work 
much more than 40 hours a week. Mechanics and cleaners, on 
the other hand, generally average no more than 40 hours. The 
1999 contract did not change this
 aspect of vacation benefits 
when it eliminated the top tier and the mileage rate. In the Re-
spondent™s view, the Union™s acquiescence in the Respondent™s 
practice of calculating vacation pay for mechanics and cleaners 

at less than what the contract would seem to require shows that 
the Union had the same understa
nding that the contract sched-
ule only applies to drivers. These arguments advanced by the 
parties raise issues of contract interpretation, parol evidence 
and waiver. However, I find it
 unnecessary to resolve those 
issues because I find that the complaint allegations are time-

barred under Section 10(b) of the Act. 
Section 10(b) of the Act precludes the issuance of a com-
plaint ﬁbased upon any unfair 
labor practice occurring more than six months prior to the filing of the charge with the Board 
and the service of a copy thereof uponﬂ the charged party. Al-
though the General Counsel may rely on evidence outside the 
10(b) period as ﬁbackground,ﬂ he is barred from bringing any 
complaint in which the operative events establishing the viola-
tion occurred more than 6 months before the unfair labor prac-
tice charge has been filed and served. 
Allied Production Work-ers Local 12 (Northern Engraving Corp.)
, 331 NLRB 1, 2, 
(2000), and cases cited therein. The statute of limitations under 

Section 10(b) begins to run, however, only when a party has 
ﬁclear and unequivocal noticeﬂ of
 a violation of the Act. Id.
 Notice can be actual or construc
tive. Thus, the Board has found 
sufficient notice to start the limitations period where a party, 

ﬁin the exercise of reasonable 
diligence, should have become 
awareﬂ of facts indicating that the Act had been violated. 
Moel-
ler Bros. Body Shop, 
306 NLRB 191, 192Œ193 (1992). Accord: Carrier Corp.,
 319 NLRB 184, 190Œ193 (1995). The burden of 
showing that a charging party wa
s on notice of a violation of 
the Act is on the Respondent. 
A & L Underground, 
302 NLRB 467, 468 (1991). 
The charge here was filed on August 11, 2000, and a copy 
was served on the Respondent by fax and regular mail on Au-

gust 22, 2000. To satisfy its burden under Section 10(b), the 
Respondent had to show that the Union knew or could have 
known by the exercise of reasona
ble diligence, before February 
23, 2000, that the Respondent wa
s not paying vacation benefits 
in accordance with the terms of the agreement. Because there is 
no dispute that the Respondent never paid mechanics and 
cleaners 50 hours per week of vacation, and because the Local 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 8 president was himself a member of the bargaining unit who 
would be directly affected by th
e alleged unfair labor practice, I 
find that the Union had clear and unequivocal notice of a viola-

tion long before this date. There can be no question that 
Miliner, as a union officer, a participant in the negotiations 
which resulted in the contract pr
ovision at issue and a cleaner in 
the bargaining unit, was a witne
ss likely to have knowledge of 
the matters at issue in this proceeding. As an officer of the 
Charging Party, it may reasonably be assumed that he would be 
favorably disposed to the Chargi
ng Party. I must infer, from the 
General Counsel™s failure to call Miliner as a witness, that his 
testimony would have been ad
verse to the Charging Party™s 
interest. 
Grimmway Farms, 
314 NLRB 73 fn. 2 (1994). 
It may be inferred that, had M
iliner testified, he would have 
confirmed what the Respondent™s
 payroll records show, i.e., 
that he received vacation pay on the basis of 40 hours and not 
50 hours a week throughout the period covered by the 1996 and 
1999 contracts. He would, thus, 
have contradicted the testi-
mony of Rucker that the Union did not know that the Respon-

dent was not paying the contractual rate for vacation pay until 
Rodriquez complained in June. Miliner would also have cor-
roborated the testimony of the 
Respondent™s witnesses that he never complained or protested that the Respondent was not 

paying him the proper amount of vacation pay. The General 
Counsel argues that the Union 
can™t be charged with knowledge 
of the contents of the Responde
nt™s payroll and personnel re-
cords showing the allegedly incorrect amount was paid in 1998, 
1999, and 2000 because the Union had not seen these records. 
This misses the point. Miliner certainly saw his paycheck when 
he received vacation pay and had to have known he was receiv-
ing only 40 hours™ pay for each w
eek of vacation. Because he was at the negotiations in 1996 and signed the contract in which 
the parties first agreed to increase vacation pay from 40 hours 
to 50 hours for ﬁall employees cove
red by this agreement,ﬂ his 
receipt of only 40 hours™ pay put him on notice that there might 
be a violation.  By inquiring further and ﬁin the exercise of 
reasonable diligence,ﬂ he and the Union would have uncovered 
sufficient facts to conclude th
at the Respondent had ﬁmodifiedﬂ 
the vacation provision of the ag
reement. The Union was, thus, 
on notice of the violation the first time Miliner received vaca-
tion pay for less than 50 hours a week. An employee absence 
request form in evidence shows th
at Miliner requested 1 week™s 
vacation to begin April 1, 1998, and that he was paid 40 hours 
for this week. No charge was filed within 6 months of this date. 
The General Counsel might argue that the negotiation of a 
new agreement, effective on January 19, 1999, superseded any 
prior unlawful modification of 
the vacation provision because 
of the ﬁzipper clauseﬂ in the agreement. Article G 15, section 1 
provides that ﬁ[a]ll of the sections constitute the full and com-
plete agreement between the parties and supersedes all prior 
understandings.ﬂ Section 2 of that
 article prohibits individual 
agreements or understandings that
 would be inconsistent with 
the express terms of the agreement. Under this argument, the 
Respondent™s failure to pay th
e mechanics and cleaners 50 
hours per week of vacation after the effective date of the new 
agreement would be a new violation of the Act. However, 
Miliner was on notice of this ne
w violation as soon as he re-
ceived his first vacation pay fo
r less than the contractual 
amount. The Respondent™s record
s in evidence show that 
Miliner was ﬁallowedﬂ only 120 hours of vacation pay in cal-
endar year 1999, the first year of the contract. Based on his 
length of service, he was entitled to 3 weeks vacation with pay. 
These records establish that the Respondent paid him only 40 
hours per week of vacation in 1999. Moreover, the vacation 
requests submitted by Miliner in 1999 show that he took 12 
vacation days in 1999, in indivi
dual increments, and was paid 
for 10 hours each day, i.e., 120 hours total. There is no dispute 
that the garage employees (mechanics and cleaners) were work-
ing 4 10-hour days a week dur
ing 1999. The General Counsel 
argues that the manner in which Miliner took his vacation in 
1999, daily rather than weekly, 
and the Respondent™s payment 
to him of 10 hours per vacation 
day, could have created confu-
sion whether the Respondent was paying 40 or 50 hours per 
week of vacation.
10 Any such ambiguity, however, would have 
been resolved by the end of the year when Miliner had received 
all of his vacation pay and it totaled 120 hours and not 150 as 
apparently required by the cont
ract. Again, he had enough facts 
that, with the exercise of reas
onable diligence, he would have 
known that the Respondent was not paying vacation in accor-
dance with the plain language of the contract before January 1, 
2000. The charge here was file
d more than 6 months after 
Miliner would have been on notice of this unfair labor practice. 
In reaching my conclusion that the complaint is barred by 
Section 10(b), I have also cons
idered whether the Respondent™s 
failure to pay the mechanics and cleaners 50 hours per week of 
vacation is a ﬁcontinuing violation.ﬂ A continuing violation is 
one where the respondent commits an unfair labor practice 
outside the 10(b) period that co
ntinues during the period. Al-though Section 10(b) would bar co
mplaint and remedial relief 
for the conduct occurring more than 6 months before a charge 
is filed, relief may be sought 
for conduct within the 10(b) pe-
riod which would constitute a sepa
rate and distinct substantive 
violation in its own right. 
Farmingdale Iron Works, Inc., 
249 
NLRB 98 (1980), enfd. mem. 661 F.2d 910 (2d Cir. 1981). A 
continuing violation is most often found in the context of an 
employer™s failure to make pe
riodic benefit payments during 
the term of a collective-bargaining agreement. The operative 

facts establishing the violation, i.e., the existence of the contract 
requiring the periodic payments and the respondent™s failure to 
comply with its contractual re
quirements, is established from 
evidence of events within the 10(b) period. 
Farmingdale Iron 
Works, 
supra. This is to be dis
tinguished from the situation 
where a discrete unfair labor practice, such as the refusal to 
execute a collective-bargaining 
agreement or the total repudia-
tion of a contract, occurs outside the 10(b) period but has ef-
fects that continue during the 10
(b) period. In those situations, 
where the conduct within the 10(b) period would only be 

unlawful by reference to events occurring outside the period, a 
                                                          
 10 This speculation by the General Counsel as to why the Union did 
not pursue the matter based on Miliner™s receipt of vacation pay in 
1999 is pure speculation in the absence of Miliner™s testimony as to 
what he knew or did not know and what he did in response to these 
vacation payments in 1999.  Once again, any inferences must be drawn 
against the General Counsel for failing 
to call Miliner to testify regard-ing these matters. 
 ARROW LINE, INC./COACH USA 9complaint and remedy is precluded. 
A & L Underground, 
supra; Chemung Contracting Corp., 
291 NLRB 773, 774Œ775 (1988). 
The alleged unfair labor practice here is the Respondent™s 
failure to pay a segment of the bargaining unit vacation pay 
based on a schedule set forth in the contract. Because the con-
tract was still in effect at the time the charge was filed, it could 
be argued that each time the Respondent pa
id an employee 40 
hours instead of 50 hours for a week™s vacation, it committed a 

separate and distinct violation 
of the Act. However, the Re-
spondent™s conduct in paying mechanics and cleaners the lesser 
amount was not a departure from the practice it had followed 
since acquiring the facility in 
1989. Rather, the Respondent 
simply adhered to a method of ca
lculating vacation benefits for 
its nondriving employees that had been established more than 6 

months before the charge and 
had continued without change. 
This case is, thus, sim
ilar to the facts in 
Continental Oil Co.,
 194 NLRB 126 (1971). There, the 
employer unilaterally im-
plemented a method of equalizi
ng overtime that clearly de-
parted from the express terms of the collective-bargaining 
agreement more than 6 months before the charge was filed. The 
employer continued to follow this system during the 10(b) pe-
riod without change. The Board found that each individual 
application of the unilaterally 
implemented contract modifica-
tion did not constitute an independent unfair labor practice. I 

find that the Respondent™s adhere
nce, during the 10(b) period, 
to a different schedule of vaca
tion benefits for nondriving em-
ployees than the schedule of bene
fits for ﬁall employeesﬂ that 
appears in the contract was not 
a new and independent violation 
of the Act. The Respondent™s conduct within the 10(b) period 
was merely the result of allegedly unlawful conduct that the 
Union was aware of, or should have been aware of in the exer-
cise of reasonable diligence, mo
re than 6 months before the 
charge was filed. 
Unlike the continuing violation cases, the Respondent here 
did not totally repudiate the vaca
tion provisions of the contract. 
It continued to pay vacation bene
fits to all unit employees and 
continued to pay the drivers 50 hours per week of vacation and 
nondrivers 40 hours per week of vacation based on its under-
standing of the contract as it had been applied since 1996 with-
out complaint or protest from the Union. Under these circum-
stances, to permit litigation of the complaint based on a charge 
filed more than 6 months after the Union had clear and un-
equivocal notice of the Respondent™s departure from the lan-
guage of the contract would be
 contrary to the fundamental 
policies underlying the 10(b) limitation period. Accordingly, I 

shall recommend that the complaint be dismissed in its en-
tirety.
11CONCLUSION OF LAW 
The Respondent did not engage in
 any unfair labor practice, 
as alleged in the complaint, during the 6-month period prior to 
the filing of an unfair labor practice charge with the Board and 
service of a copy of such charge on the Respondent. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
12ORDER The complaint is dismissed. 
                                                          
 11 Although it is not necessary for me
 to resolve the issue, the appar-
ent acquiescence by the president of
 the Charging Party in the Respon-
dent™s payment of different vacation 
benefits to nondrivers in the unit 
than those spelled out in the contr
act supports the Respondent™s conten-
tion that the parties understood th
at the 50-hour per week vacation 
schedule in the contract applied only to drivers. Such a finding would 
also be supported by testimony of the Union™s business agent, during 

rebuttal. In response to a question about the 1999 negotiations that 
eliminated the two-tier system, Rucker testified, ﬁI recall that we 
wanted to take the two tiers away, out of the old contract, and we 

wanted a one package, one section for vacation, for all members, be-
cause we never had a vacation in our contract that included mechanics 
and cleaners
. Always, before previous 
was just designation for drivers
 and the percentage of drivers for 
their mileage and everything.ﬂ See, 
e.g., 
Resco Products, 
331 NLRB 1546, 1548 (2000). 
12 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-

mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 